PER CURIAM.
We affirm in all respects except we reverse and remand on the issue of the imposed costs of prosecution. In order to recover the costs of prosecution pursuant to section 939.01, Florida Statutes (1993), the state must document its expenses, and the trial court must consider the defendant’s financial resources. See Gant v. State, 640 So.2d 1180 (Fla. 4th DCA 1994).
We reverse the trial court’s assessment of the costs of prosecution and remand to the trial court with directions to consider the state’s actual costs and the defendant’s ability to pay.
Affirmed in part, reversed in part, and remanded.
GUNTHER, POLEN and SHAHOOD, JJ., concur.